     Case 3:20-cv-02192-MMA-DEB Document 7 Filed 12/07/20 PageID.20 Page 1 of 5



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL DEWAYNE ALLEN,                          Case No. 20cv2192-MMA (DEB)
12                                      Plaintiff,
                                                     ORDER:
13                        vs.
                                                     (1) DENYING MOTION TO
14
     C.O. QUILLEN, et al.,                           PROCEED IFP AS BARRED BY
15                                                   28 U.S.C. § 1915(g);
                                     Defendants.
16
                                                     (2) OVERRULING OBJECTION
17                                                   TO PRIOR DISMISSAL; and
18
                                                     (3) DISMISSING CIVIL ACTION
19                                                   FOR FAILURE TO PAY FILING
                                                     FEES REQUIRED BY
20
                                                     28 U.S.C. § 1914(a)
21
22         On November 9, 2020, Plaintiff Michael Dewayne Allen, while incarcerated at the
23   Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California, and
24   proceeding pro se, filed a civil rights Complaint pursuant to 42 U.S.C. § 1983 alleging
25   RJD Correctional Officer Quillen planted a knife in his property to subject him to
26   unfounded disciplinary action. See Doc. No. 1. On November 17, 2020, the Court
27   dismissed this action without prejudice because Plaintiff had neither paid the filing fee
28   nor submitted a motion to proceed in forma pauperis (“IFP”). See Doc. No. 3. He has
                                                      1
                                                                              20cv02192-MMA (DEB)
     Case 3:20-cv-02192-MMA-DEB Document 7 Filed 12/07/20 PageID.21 Page 2 of 5



1    now filed an IFP motion without the required certified copy of his inmate trust account
2    statement. See Doc. No. 4. He has also filed an Objection to the November 17, 2020
3    Order of dismissal, objecting that dismissal was improper because there are currently
4    delays at RJD to obtain the inmate trust account statements necessary to support an IFP
5    motion. See Doc. No. 6.
6    I.    28 U.S.C. § 1915(g)’s “Three Strikes” Bar
7          A.     Standard of Review
8          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
9    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
10   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
11   of a filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
12   § 1915(a)(3)(b), Bruce v. Samuels, 577 U.S. 82, 84 (2016); Williams v. Paramo, 775 F.3d
13   1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”) amended section
14   1915 to preclude the privilege to proceed IFP:
15         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
           detained in any facility, brought an action or appeal in a court of the United
16
           States that was dismissed on the grounds that it is frivolous, malicious, or fails
17         to state a claim upon which relief can be granted, unless the prisoner is under
           imminent danger of serious physical injury.
18
19   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
20   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
21         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
22   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (stating that
23   under the PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may
24   entirely be barred from IFP status under the three strikes rule[.]”). “[S]ection 1915(g)’s
25   cap on prior dismissed claims applies to claims dismissed both before and after the
26   statute’s effective date.” Tierney v. Kupers, 128 F.3d 1310, 1311 (9th Cir. 1997).
27         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
28   which were dismissed on the ground that (they were) frivolous, malicious, or fail( ) to
                                                      2
                                                                                20cv02192-MMA (DEB)
     Case 3:20-cv-02192-MMA-DEB Document 7 Filed 12/07/20 PageID.22 Page 3 of 5



1    state a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotation marks omitted), “even if
2    the district court styles such dismissal as a denial of the prisoner’s application to file the
3    action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
4    (9th Cir. 2008); see also El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
5    (noting that when the court “review[s] a dismissal to determine whether it counts as a
6    strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
7    central question is whether the dismissal rang the PLRA bells of frivolous, malicious, or
8    failure to state a claim.”) (internal quotation marks omitted).
9          Once a prisoner has accumulated three strikes, he is prohibited by section 1915(g)
10   from pursuing any other IFP civil action or appeal in federal court unless he alleges he is
11   facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g);
12   Cervantes, 493 F.3d at 1055 (noting § 1915(g)’s exception for IFP complaints which
13   “make[] a plausible allegation that the prisoner faced ‘imminent danger of serious
14   physical injury’ at the time of filing.”).
15         B.     Discussion
16         The Court has reviewed Plaintiff’s Complaint and finds it does not contain any
17   “plausible allegation” which suggests he “faced ‘imminent danger of serious physical
18   injury’ at the time of filing.” Cervantes, 493 F.3d at 1055. Instead, Plaintiff claims that
19   on July 21, 2017, a Correctional Officer planted a knife in his property in order to subject
20   him to fabricated disciplinary charges. See Doc. No. 1 at 3. But § 1915(g)’s “imminent
21   danger” exception cannot be triggered solely by complaints of past harm. Cervantes, 493
22   F.3d at 1053. Nor may it be based on “overly speculative,” “fanciful,” or “conclusory
23   assertions.” Id. at 1057 n.11.
24         Defendants typically carry the initial burden to produce evidence demonstrating a
25   prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, but “in some
26   instances, the district court docket may be sufficient to show that a prior dismissal
27   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
28   at 1120. That is the case here.
                                                        3
                                                                                 20cv02192-MMA (DEB)
     Case 3:20-cv-02192-MMA-DEB Document 7 Filed 12/07/20 PageID.23 Page 4 of 5



1           Based on a review of its own dockets and other court proceedings available on
2    PACER, 1 the Court finds that Plaintiff Michael Dewayne Allen, identified as CDCR
3    Inmate #T-55834, has had three prior prisoner civil actions dismissed on the grounds that
4    they were frivolous, malicious, or failed to state a claim upon which relief may be
5    granted.
6           They are:
7           1)     Allen v. Social Security Administration, Civil Case No. 11cv04253
            UAE (C.D. Cal. June 22, 2011) (Order Denying Filing of Complaint without
8
            prepayment of full filing fee finding Complaint was frivolous, malicious, or
9           failed to state a claim upon which relief may be granted) (Doc. No. 2) (strike
            one);
10
11          2)     Allen v. CSP – Los Angeles Count, et al., Civil Case No. 12cv08338
            DMG E (C.D. Cal. Dec. 12, 2012) (Order Dismissing Complaint for failing to
12
            state a claim) (DOC. No. 7); (C.D. Cal. May 1, 2013) (Order Dismissing
13          Action for failing to file amended pleading) (DOC. No. 12) (strike two);
14
            3)     Allen v. Masemeno, et al., Civil Case No. 12cv09981-DMG-E (C.D.
15          Cal. Nov. 26, 2013) (Order Dismissing First Amended Complaint for failing
            to state a claim) (DOC. No. 15) (Feb. 20, 2014) (Order Dismissing Action for
16
            failing to file amended pleading) (DOC. No. 19) (strike three)
17
18          Therefore, because Plaintiff has, while incarcerated, accumulated three “strikes”
19   pursuant to § 1915(g), and he fails to make a plausible allegation that he faced imminent
20   danger of serious physical injury at the time he filed his Complaint, he is not entitled to
21   the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
22   Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C.
23   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
24
25   1
        The Court may take judicial notice of its own records, see Molus v. Swan, Civil Case No. 05cv0452–
26   MMA (WMc), 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009); Gerritsen v. Warner Bros. Entm’t Inc.,
     112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘notice of proceedings in other courts, both within and
27   without the federal judicial system, if those proceedings have a direct relation to matters at issue.’” Bias
     v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007), quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
28   n.2 (9th Cir. 2002).
                                                              4
                                                                                           20cv02192-MMA (DEB)
     Case 3:20-cv-02192-MMA-DEB Document 7 Filed 12/07/20 PageID.24 Page 5 of 5



1    prisoners with a history of abusing the legal system from continuing to abuse it while
2    enjoying IFP status.”).
3           Finally, Plaintiff’s Objection to the prior Order of dismissal on the basis there are
4    delays at RJD to obtain necessary documentation to support an IFP application is
5    overruled as moot.
6    III.   Conclusion and Orders
7           For the reasons discussed, the Court:
8           1)     DENIES Plaintiff’s Motion to Proceed IFP (Doc. No. 4) as barred by 28
9    U.S.C. § 1915(g);
10          2)     DISMISSES this civil action without prejudice for failure to pay the civil
11   filing fee required by 28 U.S.C. § 1914(a);
12          3)     CERTIFIES that an IFP appeal from this Order would be frivolous and
13   would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3);
14          4)     OVERRULES Plaintiff’s Objection to the prior Order of dismissal (Doc.
15   No. 6), and
16          5)     DIRECTS the Clerk of Court to enter a final judgment and close the file.
17          IT IS SO ORDERED.
18   DATE: December 7, 2020
19                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
20
21
22
23
24
25
26
27
28
                                                       5
                                                                                20cv02192-MMA (DEB)
